Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





Inventors: Dabak et al.			:
Application No. 13/239,860			:		Decision on Petitions 
Filing Date: June 17, 2008			:			
Patent No. 8,1785,077				:
Issue Date: May 8, 2012			:	
Attorney Docket No. TI-64914		:


This is a decision on the petition under 37 C.F.R. § 1.78(c) filed March 9, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to three provisional applications.  This is also a decision on a petition under 37 C.F.R. § 1.182 filed March 9, 2021, which requests expedited consideration of the petition under 37 C.F.R. § 1.78(c).

The petition under 37 C.F.R. § 1.78(c) is dismissed.

The petition under 37 C.F.R. § 1.182 is granted.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

The following benefit claims are relevant to this decision:

	(1)	This application is a continuation of Application No. 12/140,789;
	(2)	Application No. 12/140,789 claims the benefit of Application No. 60/944,681;
(3)	This application claims the benefit of Application No. 60/945,241;
	(4)	This application claims the benefit of Application No. 60/945,644;
(5)	This application claims the benefit of Application No. 60/954,692;
(6)	Application No. 12/140,789 claims the benefit of Application No. 60/945,241; 
(7)	Application No. 12/140,789 claims the benefit of Application No. 60/945,644; and
	(8)	Application No. 12/140,789 claims the benefit of Application No. 60/954,692,

The application was filed with an application data sheet (“ADS”) on June 17, 2008.
The ADS includes benefit claims (1) and (2) set forth above.  The Office entered both benefit claims.

The specification filed June 17, 2008, includes benefit claims (1)-(5).  The Office did not enter benefit claims (3)-(5) because they are improper.  Specifically, the filing date for this application is more than twelve months after the filing date of each of the provisional applications.

The application issued as a patent on May 8, 2012.

The petition seeks to add benefit claims (7)-(9).  

A petition under 37 C.F.R. § 1.78(c) filed for a patent must be accompanied by:  

(1) 	An application data sheet including the reference required 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78(a)(3), unless previously submitted;
(2)	A request for a certificate of correction (with fee);
(3)	The petition fee set forth in 37 C.F.R. § 1.17(m); and
 (4) 	A statement that the entire delay between the date the claim was due under 
37 C.F.R. § 1.78(a)(4) and the date the claim was filed was unintentional.  

The petition includes items (1)-(4) set forth above.

The petition includes the required statement of delay.

With respect to the statement of delay, the Office may require additional information concerning the period of delay in the submission of untimely benefit claims under 37 C.F.R. § 1.78.  See     37 C.F.R. §§ 1.78(c)(3).

The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.1  The notice states,

[The] USPTO will require additional information …when a petition to accept a delayed priority claim or benefit claim is filed more than two years after the date the priority or benefit claim was due….  Section 711.03(c) of the Manual of Patent Examining Procedure (MPEP) discusses the ‘‘unintentional’’ delay standard with respect to petitions to revive an abandoned application, but its discussion of the ‘‘unintentional’’ delay is generally applicable to any petition under the ‘‘unintentional’’ delay standard…  An applicant or patentee cannot meet the ‘‘unintentional delay’’ standard in 37 C.F.R. 1.55(e), 1.78(c) and (e), 1.137(a), or 1.378(b) if the entire delay is not unintentional. See MPEP 711.03(c), subsections II.C. through F.2
The last date in the period specified in 37 C.F.R. § 1.78(a)(4) for submitting the benefit claims was October 17, 2008.  The petition was not filed until more than twelve years after the expiration of the time period specified in 37 C.F.R. § 1.78(a)(4).  Therefore, the Office is requesting information concerning the delay in the submission of the benefit claims.

Any renewed petition filed in response to this decision should identify the reason(s) benefit claims (6)-(8) were not filed on June 17, 2018.

Any renewed petition filed in response to this decision should identify the reason(s) an amendment or a corrected ADS adding benefit claims (6)-(8) was not timely filed on or before October 17, 2008.

Any renewed petition filed in response to this decision should identify the reason(s) a petition seeking to add benefit claims (6)-(8) was not filed prior to March 9, 2021.

In addition to the information requested above, the renewed petition should also include any additional information, which may be supported by documentary evidence, necessary to show the entire delay entire delay in filing the required reply from the due date for reply until the submission of a grantable petition under 37 C.F.R. § 1.137(a) was unintentional.  A discussion of the unintentional standard can be found in MPEP § 711.03(c)(II), subsections C through F.  

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.3  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        2 Id. at 12223.
        3 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.